

116 HR 4442 IH: Equal Right to Life Act
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4442IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Duffy introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit prenatal genetic testing and abortions on the
			 basis of sexual orientation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equal Right to Life Act. 2.FindingsCongress finds the following:
 (1)A 1993 study of the role of genetics in male sexual orientation found a linkage between DNA markers on the X chromosome.
 (2)A 2019 study found same-sex sexual behavior has a genetic component. (3)As science advances, noninvasive prenatal screening for sexual orientation could become a reality in the near future.
 (4)All unborn children, regardless of anticipated sexual orientation, are entitled to a right to life. 3.Restriction on prenatal genetic testing and abortion based on possible sexual orientation (a)In generalChapter 74 of title 18, United States Code, is amended—
 (1)in the chapter heading by striking Partial-Birth; and (2)by inserting after section 1531 the following:
					
						1532.Prenatal genetic testing and abortion based on possible sexual orientation
 (a)Genetic testingAny physician who, in or affecting interstate or foreign commerce, performs a genetic test to identify the likely sexual orientation of the child shall be fined under this title and imprisoned for not less than 1 year and not more than 10 years.
 (b)Abortion performed post-Prenatal genetic testing for sexual orientationAny physician who, in or affecting interstate or foreign commerce, knowingly performs an abortion and thereby kills a human fetus in the case that the mother underwent genetic testing prohibited under subsection (a) and seeks the abortion because of the results of that test, shall be fined under this title and imprisoned for not less than 10 years or imprisoned for life.
 (c)Liability of the patientA patient upon whom an abortion is performed may not be prosecuted under this section or for a conspiracy to violate this section..
				(b)Clerical Amendment
 (1)Chapter 74The table of sections for chapter 74 is amended by inserting after the item relating to section 1531 the following:
					
						
							1532. Prenatal genetic testing and abortion based on possible sexual orientation..
 (2)Part IThe table of chapters at the beginning of part I of title 18, United States Code, is amended by striking the item relating to chapter 74 and inserting the following:
					
						
							74.Abortions1531.
				